      Case 2:17-cv-00849-RAH-KFP Document 23 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

TODD JEFFREY GATES, #275 350,           )
                                        )
      Petitioner,                       )
                                        )
            v.                          ) CIVIL NO.: 2:17-CV-849-RAH-KFP
                                        )
JOHN CROW, Warden, and,                 )
UNITED STATES OF AMERICA,               )
                                        )
      Respondents.                      )



                                       ORDER

      On November 10, 2020, the Magistrate Judge entered a Recommendation to which

no timely objections have been filed. (Doc. 22.) Upon an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that the Recommendation

is ADOPTED, and the application for habeas corpus relief is DENIED.

      A Final Judgment will be entered separately.

      DONE, this 8th day of December, 2020.


                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE
